Citation Nr: 0104307	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-23 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The appellant is the widow of the veteran, who died in July 
1984.  The veteran served on active duty from November 1942 
to November 1945.  He was a prisoner of war (POW) of the 
German government for 102 days, dating from December 18, 
1944, to March 27, 1945.  His decorations include the 
American Theater Service Ribbon, the Eastern African Middle 
Eastern Service Ribbon, and the World War II Victory Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which the RO found that new and material 
evidence had not been presented to reopen a claim for service 
connection for the cause of the veteran's death.  


FINDINGS OF FACT

1.  In June 1986, the Board denied a claim for service 
connection for the cause of death by finding that the 
carcinoma which led to the veteran's death was neither 
incurred in or aggravated by service; that carcinoma could 
not be presumed to have been incurred in service; and that 
carcinoma was not due to or the result of a service-connected 
disease or injury.  

2.  The additional documentation submitted since June 1986 
includes evidence which provides a more complete picture of 
the circumstances surrounding the veteran's death.  This 
evidence bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of a 
claim for service connection for the cause of the veteran's 
death.  


CONCLUSION OF LAW

The additional evidence submitted since the Board's June 1986 
decision constitutes new and material evidence which is 
sufficient to reopen the claim for service connection for the 
cause of the veteran's death, and the claim is reopened.  38 
U.S.C.A. §§ 5107, 5108 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the record indicates that after the claim on 
appeal was certified to the Board on January 4, 2000, the 
appellant submitted additional evidence in support of her 
claim, and this evidence was received at the Board on March 
16, 2000.  Therefore, this evidence has not been discussed by 
the RO via the issuance of a Supplemental Statement of the 
Case.  However, in a March 2000 informal hearing 
presentation, the appellant's accredited representative 
indicated that initial review of this evidence by the agency 
of original jurisdiction had been waived, in accordance with 
38 C.F.R. § 20.1304(c) (2000).  As this additional evidence 
was received in a timely fashion and was accompanied by a 
written waiver, the Board has accepted this documentation for 
consideration in conjunction with the instant appeal.  

Prior decisions of the Board are final, and a claim 
disallowed by the Board is not subject to revision on the 
same factual basis. 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1996), 38 C.F.R. § 20.1100 (2000).  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim. 38 
U.S.C.A. § 5108 (West 1991).

In its recent decision in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), 
the United States Court of Appeals for the Federal Circuit 
changed the case law as it pertains to the submission of new 
and material evidence and offered guidance as to how the 
Court of Appeals for Veterans Claims (Court) should review 
such determinations made by the Board.  The Federal Circuit 
invalidated the test outlined by the Court in Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991), i.e., that evidence 
was new and material sufficiently to reopen a claim if the 
evidence, when considered with the other evidence, would 
raise a reasonable possibility of changing the outcome.  
Instead, the Federal Circuit endorsed the standard set forth 
in 38 C.F.R. § 3.156(a) as the appropriate standard for 
determining whether new and material evidence had been 
submitted.  

According to 38 C.F.R. § 3.156 (2000), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

The Court has also held that in order to reopen a claim, 
there must be new and material evidence presented or secured 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits." Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

Prior Board decision

In February 1986, the Board denied service connection for the 
cause of the veteran's death by finding that carcinoma was 
not present in service or for many years following separation 
therefrom; that it had not been demonstrated that any of the 
veteran's service-connected disabilities in any way combined 
to accelerate his death; that it had not been shown that any 
of the veteran's service-connected disabilities rendered him 
materially less capable of resisting the effects of the 
disease process primarily causing death; and that there was 
no etiological relationship between carcinoma and any of the 
veteran's service-connected disabilities.  

In making its decision in February 1986, the Board considered 
the service medical records, VA examination reports, and 
post-service treatment records from both private and VA 
sources.  

Service medical records show that in February 1943, the 
veteran was treated for diagnoses which included 
nasopharyngitis, acute, catarrhal; otitis media, acute, 
nonsuppurative, left, moderate; and sinusitis, maxillary, 
acute, moderate, left, suppurative.  He was again treated for 
nasopharyngitis in June 1944, at which time he was also 
diagnosed with adenitis, cervical, chronic, bilateral, non-
suppurative, moderately severe, cause undetermined, EPTS.  
Following repatriation in March 1945, the veteran was treated 
for pediculosis corporis, pyodermia, malnutrition, and 
nasopharyngitis.  Additional complaints included generalized 
itching since capture; superficial sores all over the body; 
severe heartburn; chills, fever, and stuffed nose.  Diagnoses 
included malnutrition, severe, caused by inadequate diet, 
while a prisoner of war in Germany for 120 days, manifested 
by loss of weight.  

A claim for disability compensation was initially filed by 
the veteran in 1965.  On VA examination in July 1965, 
diagnoses included smooth scars, face, body, and extremities, 
not disfiguring; duodenal ulcer disease with gastritis; 
history of pneumonia; and enlarged cervical glands, anterior, 
not tender.  An upper gastrointestinal series report shows an 
impression of hypertrophic gastritis and spastic and 
irritable duodenal bulb.  Additional diagnoses shown on VA 
examination in 1965 include psychoneurotic disorder, anxiety 
reaction, chronic, mild; and sensorineural deafness, 
congenital ear deformity.  On VA examination in 1970, 
diagnoses included post-inflammatory "illegible"; history 
of duodenal ulcer, and psychoneurosis, anxiety reaction.  An 
upper gastrointestinal series report shows that there was no 
hiatal hernia, ulcerative disease, or mass lesion.  

Treatment for carcinoma is initially shown by private medical 
records dating to January 1976, at which time the veteran was 
seen for treatment of carcinoma of the oral cavity involving 
the buccal mucosa and the upper aveolar ridge with metastasis 
to the left side of the neck.  In a September 1976 statement, 
R.N., M.D., indicated that the veteran had undergone 
treatment for an extensive carcinoma of the oral cavity, and 
this treatment included radiation therapy, left partial 
mandibulectomy, partial pharyngectomy, partial parotidectomy, 
and neck dissection.  It was noted that the veteran was 
experiencing difficulty with chewing and swallowing, hearing 
loss, and throat pain associated with treatment of his 
original neoplasm.  

In November 1976, the veteran submitted a claim based on his 
belief that his cancer diagnosis was related to his service-
connected gland disorder.  On VA dental examination in 
January 1977, it was noted that he would need some dental 
prostheses to replace teeth and part of the mandible, if 
possible, due to the surgery for removal of carcinoma from 
the oral cavity.  In April 1977, the RO denied service 
connection for a post-operative jaw operation by finding that 
there was no relationship between the jaw operation for 
carcinoma and the veteran's service-connected disabilities.  

In April 1978, the veteran was hospitalized by VA for 
treatment and evaluation of complaints including a lump in 
the left neck area.  A node was removed from the neck and a 
pathology report indicates the presence of nonspecific 
chronic lymphadenitis with plasmacytosis.  A VA hospital 
summary, dated April 1978, shows diagnoses of carcinoma of 
the left retromolar trigone; neurotrophic ulcer, left ear; 
and lymphadenitis, left neck node.  Treatment included 
excision of a nodule, left neck, and split thickness graft to 
left ear ulcer.

In 1979, the Board denied the claim for service connection of 
the carcinoma of the jaw and neck by finding that the veteran 
did not incur carcinoma of the neck or jaw in service or 
manifest such symptoms until many years after his discharge; 
and that there was no causal relationship between the 
veteran's service-connected enlarged cervical gland 
disability and the carcinoma of his jaw and neck.  

A 1983 discharge summary shows that the veteran was 
hospitalized by VA from June 20, 1983, to July 1, 1983, for 
treatment of carcinoma of the junction of the hard and soft 
palates.  This treatment included cryosurgery to the maxilla 
and a triple endoscopy.  

The death certificate shows that the veteran died at a 
private medical facility in July 1984.  The immediate cause 
of death is listed as carcinoma of the esophagus with 
metastasis, due to or as a consequence of retropharyngeal 
abscess.  The terminal hospital report shows that the veteran 
was hospitalized from June 16, 1984, to July 3, 1984, for an 
admission diagnosis of left lower lobe pneumonia.  The cause 
of death is listed as oral cancer with multi-organ failure.  
Operations performed during the terminal hospital event 
included an endoscopy, bronchoscopy, thoracentesis, and a 
liver biopsy.   

At the time of death, service connection was in effect for a 
bilateral hearing loss disability, rated as 40 percent 
disabling; duodenal ulcer disease with gastritis, rated as 10 
percent disabling; scars of the face, body, and extremities, 
rated as 10 percent disabling; anxiety neurosis, evaluated as 
10 percent disabling; and sinusitis, evaluated as 
noncompensably disabling; and cervical glands, enlarged, 
anterior, rated as noncompensably disabling.  

In February 1986, the Board found that the veteran expired as 
a result of the effects of oral/esophageal cancer with 
widespread metastasis, a disease process which was first 
manifested more than 30 years after his separation of the 
service.  It was noted that there was no indication that the 
site of the malignancy was due to the service-connected 
enlarged cervical glands or that any other service-connected 
disorder played any significant role in his demise.  In light 
thereof, the Board concluded that carcinoma was neither 
incurred in or aggravated by service, nor could carcinoma be 
presumed to have been incurred in service.  In addition, it 
was found that carcinoma was not due to or the result of a 
service-connected disease or injury.  


Analysis

As the February 1986 Board decision represents the last final 
denial of a claim for service connection for the cause of the 
veteran's death, the Board must conduct a review of all of 
the evidence submitted since that time in order to determine 
whether the claim may be reopened on the basis of new and 
material evidence. 

Having reviewed the record, the Board has concluded that the 
additional evidence submitted since February 1986 constitutes 
new and material evidence which is sufficient to reopen the 
claim for service connection for the cause of the veteran's 
death.  Specifically, the additional documentation submitted 
by the appellant includes more complete medical records 
corresponding to the veteran's private medical treatment 
(which included jaw surgery) for carcinoma in 1976 and 
treatment records dating to February 1984, or a few months 
prior to the veteran's death.  These records are new in that 
they were not of record at the time of the Board's denial of 
the claim for service connection in February 1986.  

The additional documentation includes a January 1976 medical 
record which shows that the veteran was seen for pain in the 
left side of the jaw.  Examination of the oral cavity 
revealed a lesion involving the retromolar trigone extending 
onto the buccal mucosa, the maxillary tuberosity, and 
approaching the anterior tonsillar pillar.  Laterally, the 
area of buccal mucosa involvement extended toward the region 
of the pterygoid plate, and the center of the tumor was 
necrotic and deeply ulcerated.  A January 1976 pathology 
report shows the findings were consistent with epidermoid 
carcinoma of different degree of differentiation, with some 
areas showing fairly well differentiated epidermoid carcinoma 
but with most fragments revealing poorly differentiated 
epidermoid carcinoma.  The report also notes some areas of 
necrosis and acute and chronic inflammatory exudates.  
Another January 1976 pathological report shows a pathological 
diagnosis of invasive epidermoid carcinoma and a clinical 
impression of squamous cell carcinoma of the oral cavity.  

A February 1976 medical report shows that the veteran had 
showed a good response to his pre-operative radiation 
therapy.  Hearing seemed good, nasal examination was 
unremarkable, and the hypopharynx and larynx were 
unremarkable.  It was noted that there was no evidence of 
persistent cervical adenopathy.  An April 1976 surgical 
pathological memo shows pathological diagnoses of 1.  partial 
resection of oral cavity, no tumor seen; and 2.  left 
cervical lymph nodes, granuloma.  A February 1977 oral 
surgery note indicates that the veteran was doing well and he 
had no neck nodes that were palpable.  

The additional documentation includes a February 1984 medical 
report signed by R.N., M.D., the veteran's treating 
physician.  It was noted that the veteran had undergone a 
biopsy of the oral cavity at a VA facility in July 1983, and 
that he had local removal of a malignant lesion after that.  
It was also noted that 4 years before he had a benign mass 
removed from the left side of the neck, and that he had some 
element of Frey syndrome as well as complaints of pain on the 
left.  Examination showed no evidence of disease except for 
left serous otitis media which had been present for some 
time, and a left thyroid mass.  Dr. N. indicated that he 
wanted to have these findings worked up at the VA hospital.  

In an April 1999 statement, the appellant reported that the 
veteran was a P.O.W. for 102 days; that he had very bad 
nerves and was shell shocked; and that he could not sleep at 
night.  She stated that the veteran had some dental work done 
in service and that is where the cancer started, and it went 
all over him.  She indicated that after surgery at a VA 
hospital and a private facility, the doctor couldn't do 
anything for him and they left his stomach blocked.  She 
stated that she felt like she should be entitled to some 
benefits as she is old and cannot work.  At a personal 
hearing before a local hearing officer in July 1999, the 
appellant testified that the veteran had bad nerves, bad 
hearing, scars, and thyroid problems in the service.  It was 
her contention that the veteran's cancer came from the 
disorders which were noted in service.  

In the Board's view, the additional documentation submitted 
since February 1986 is material to the issue of whether 
service connection is warranted for the cause of the 
veteran's death.  Specifically, these records include 
additional details regarding the objective findings 
manifested at the time of the veteran's original cancer 
diagnoses and the symptomatology which was exhibited just 
prior to his death in 1984.  This additional evidence, which 
was not of record at the time of the Board's 1986 decision, 
include a pathological diagnosis of left cervical lymph 
nodes, granuloma, as shown in April 1976; as well as a 
February 1976 report indicating a finding of no persistent 
cervical adenopathy.  In February 1984, or just a few months 
prior to the veteran's death, objective findings included a 
left thyroid mass and serous otitis media.  This evidence is 
neither cumulative or redundant of evidence which was of 
record at the time of the Board's June 1986 decision.  

Thus, the additional evidence indicates the existence of left 
cervical lymph node abnormalities in the neck area at the 
time of the veteran's initial treatment for carcinoma of the 
oral cavity.  In addition, there is an indication that the 
presence or absence of cervical adenopathy was monitored and 
that there was granuloma of the left cervical lymph nodes.  
In the Board's view, this evidence is significant as the 
veteran was diagnosed and treated for cervical adenitis 
during his period of active service, and enlarged cervical 
glands was a service-connected disability at the time of 
death.  In the Board's view, therefore, this additional 
evidence bears directly and substantially upon the matter of 
whether the veteran's death is related to his period of 
active service and to service-connected disability.  See 
38 C.F.R. § 3.312 (2000).  

Furthermore, the additional evidence, including records 
pertaining to diagnoses and treatment for carcinoma of the 
oral cavity as well as medical treatment in the months just 
prior to death, provides a more complete picture of the 
events and circumstances surrounding the veteran's death.  As 
such, the Board is of the opinion that the additional 
evidence submitted since February 1986 is so significant that 
it must be considered in order to fairly decide the merits of 
a claim for service connection for the cause of the veteran's 
death, and the claim is reopened.  


ORDER

The petition to reopen the claim for service connection for 
the cause of the veteran's death is granted.  



REMAND

As the claim for service connection for the cause of the 
veteran's death has been reopened, a de novo review of the 
claim on its merits is in order.  Having reviewed the record, 
the Board has determined that this claim must be returned to 
the RO in order to conduct further evidentiary development 
and to ensure compliance with the provisions of recently 
enacted legislation.  

The Board notes that during the pendency of the appellant's 
appeal, 38 U.S.C.A. § 5103, which concerns VA's duty to 
assist a claimant with the development of facts pertinent to 
his or her claim, has been substantially revised.  The 
revised statutes provide that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits.  This assistance 
includes obtaining identified VA and private medical records, 
VA examinations, and medical opinions, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In addition, the claimant and her 
representative must be notified when VA is unable to obtain 
all of the relevant records which are sought in conjunction 
with a claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The Board 
finds that these revisions are applicable to the claim on 
appeal as they are more favorable than the prior statutory 
provisions.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).   

As noted, it is the appellant's specific contention that 
service connection is warranted for the cause of the 
veteran's death.  A veteran's death will be considered 
service-connected where a service-connected disability was 
either the principal or a contributory cause of death. 38 
C.F.R. § 3.312(a)(2000); Harvey v. Brown, 6 Vet.App. 390, 393 
(1994).  A service- connected disability is the principal 
cause of death when that disability, "singly or jointly or 
with some other condition, was the immediately or underlying 
cause of death or was etiologically related thereto." 38 
C.F.R. § 3.312(b) (1999); Ashley v. Brown, 6 Vet.App. 52, 57 
(1993).  To be a contributory cause of death, the disability 
must have "contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death." 38 C.F.R. § 3.312(c); Schoonover v. 
Derwinski, 3 Vet.App. 166, 168-69 (1992).  When considering 
whether a condition was a contributory cause of death, "it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection." 38 C.F.R. § 3.312(c); Ventigan v.. Brown, 9 
Vet.App. 34, 36 (1996). 

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
2000), service connection may be granted for disability due 
to a disease or injury incurred in or aggravated by service.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  For certain diseases and disabilities, service 
connection is warranted on a presumptive basis if the disease 
or disability was manifested to a compensable degree within 
one year following the veteran's discharge from active 
service.  For certain diseases specific as to former 
prisoners of war, service connection is warranted if the 
disease is manifested to a compensable degree at any time 
after discharge or release from active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); See 38 C.F.R. §§ 
3.307, 3.309 (2000).  

The record does not indicate that a medical opinion has ever 
been sought in conjunction with the claim for service 
connection for the cause of the veteran's death.  In the 
Board's view, such an opinion must be obtained in order to 
aid the appellant in substantiating her claim, in light of 
the VCAA and the duty to assist.  On remand, therefore, the 
claims folder will be made available for review by an 
appropriate specialist, for the purpose of determining 
whether there is an etiological relationship between the 
veteran's death and his period of active service, to include 
the diagnoses of cervical adenitis and nasopharyngitis 
therein.  

The record indicates that at the time of a personal hearing 
in July 1999, the appellant was notified that she should 
submit medical evidence which indicates a relationship 
between the cause of the veteran's death and his period of 
service, to include his service-connected disabilities.  On 
remand, the appellant will again be notified of the necessity 
to submit competent medical evidence relating the veteran's 
death to his active service.  

Accordingly, the instant claim is REMANDED for the following 
actions:

1.  The RO should make the veteran's 
claims folder available for review by a 
physician with expertise in the area of 
oncology.  Upon review of the available 
service medical records and the post-
service medical evidence, the physician-
reviewer should provide an opinion as to 
whether the carcinoma which led to the 
veteran's death is etiologically related 
to the period of active service.  The 
reviewer should specifically comment upon 
the following:  (1) the relationship, if 
any, between the veteran's in-service 
treatment for nasopharyngitis (on three 
occasions) and sinusitis, and the 
subsequent diagnosis and treatment for 
carcinoma of the oral cavity and the 
esophagus, to include notation of abscess 
of the retropharyngeal area which is 
shown in the terminal hospital reports;  
(2) the relationship, if any, between the 
veteran's history of cervical adenitis, 
which is initially shown during the 
period of active service, and the 
subsequent manifestation of lymph node 
and other neck abnormalities, including a 
left thyroid mass, which were noted in 
conjunction with the diagnoses and 
treatment for carcinoma.  The physician-
reviewer should also provide an opinion 
as to whether any of the diseases or 
disorders noted during active service 
represent the initial manifestation of 
the carcinoma which led to the veteran's 
death.  Finally, the examiner should 
indicate whether it is as likely as not 
that a service-connected disability 
contributed substantially or materially 
to cause death, combined to cause death, 
or aided or lent assistance to the 
production of death.  

Review should not be limited to the 
specific questions indicated in this 
remand but should include discussion of 
any other pertinent medical issue which 
is reasonably raised by the evidence. 

Complete rationales and bases should be 
provided for any opinions given or 
conclusions reached.  If any of the 
requested findings and/or opinions cannot 
be provided, the reasons therefor should 
be indicated in the claims folder.  The 
claims folder and a copy of this remand 
must be provided to the physician-
reviewer.  

2.  The appellant should again be 
notified that in conjunction with the 
claim for service connection for the 
cause of the veteran's death, she should 
submit competent medical evidence 
relating the cause of the veteran's death 
to his period of service.  

3.  Upon completion of the foregoing, the 
RO should review the claims folder in 
order to ensure that the specified 
evidentiary development has been 
completed, and if not, appropriate 
corrective measures should be taken.  If 
the report of the physician-reviewer's 
report does not contain all of the 
requested opinions, it should be returned 
for completion.  

4.  Thereafter, the RO should conduct any 
further development which is deemed 
necessary in order to comply with the 
provisions of the VCAA.  Upon completion 
thereof, the RO should review the 
appellant's claim based on all of the 
evidence which is now of record, in order 
to determine whether a favorable outcome 
is now warranted.  If the decision 
remains adverse, the RO should provide 
the appellant and her representative with 
a Supplemental Statement of the Case, 
along with an adequate period of time 
within which to respond thereto.   

Upon compliance with the requisite appellate procedures, this 
claim should be returned to the Board for further action, as 
appropriate.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



The purpose of this remand is to conduct further evidentiary 
development and to ensure compliance with due process 
considerations.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

